Citation Nr: 0719843	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability claimed as 
hypoglycemia, as due to herbicides (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
in which the RO, inter alia, denied service connection for 
hypoglycemia, as due to herbicides (Agent Orange) exposure, 
as well as denied entitlement to  nonservice-connected 
pension benefits.  Later the same month, the veteran filed a 
notice of disagreement (NOD) with regard to both issues.  
Subsequently, in an April 2004 action, the RO granted the 
veteran's claim for nonservice-connected pension benefits; 
therefore, this issue is not in appellate status.  The same 
month, the RO issued a statement of the case (SOC) addressing 
service connection for hypoglycemia, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2004.  

After the appeal was certified to the Board, in a September 
2006 rating decision, the RO denied service connection for 
PTSD.  In January 2007, the Board received correspondence 
that included a copy of an NOD with the RO's denial of 
service connection for PTSD.  The RO has advised the Board 
that a SOC has been issued and a substantive appeal filed by 
the veteran on this matter; however, pertinent records 
pertaining to this issue are located in an alternate claims 
file, and the claim has not yet been certified to the Board 
for appellate review.  Thus, the only issue now before the 
Board is that set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran has been diagnosed as having hypoglycemia, a 
laboratory test result that is not, in and of itself, a 
disability for VA compensation purposes; and there is no 
competent evidence of disability manifested by hypoglycemia..


CONCLUSION OF LAW

The criteria for service connection for disability claimed as 
hypoglycemia, as due to herbicides (Agent Orange) exposure, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  Hence, the December 2003 letter-
which meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  While the veteran did not explicitly advise the 
veteran to provide any evidence in his possession that 
pertains to his claim, following the RO's instructions, the 
veteran indicated, in a January 2004 statement, that he had 
no more evidence from any other source to substantiate his 
claim.  Such Accordingly, on these facts, the RO's omission 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error). 

While the RO also has not informed the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, on these facts, such 
omission is not shown to prejudice the veteran.   Because the 
Board's decision herein denies the veteran's claim for 
service connection, neither a disability rating or an 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and post-service treatment records 
from the VA Medical Centers (VAMCs) in Asheville, North 
Carolina, and Columbia, South Carolina.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.   See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The veteran claims that he has disability claimed as 
hypoglycemia due to exposure to Agent Orange while in 
service.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II or 
adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that service connection for disability claimed as 
hypoglycemia is not warranted.

The veteran's service medical records show normal clinical 
findings, except for his skin, on both his pre-induction and 
separation examination reports.

VA treatment records dated in October 2003 reveal that the 
veteran's blood test results were suggestive of glucose 
intolerance, a probable precursor to diabetes.  However, the 
veteran has not been diagnosed with diabetes mellitus or any 
other disability related to hypoglycemia.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, hypoglycemia 
is a general term for abnormally diminished concentration of 
glucose in the blood.  Dorland's Illustrated Medical 
Dictionary 894 (30th ed. 2003).  Hypoglycemia is a laboratory 
test result and not, in and of itself, a disability.  See 
e.g. 61 Fed. Reg. at 20,445 (May 7, 1996).

As such, there is no competent evidence of a current 
disability upon which to predicate a grant of service 
connection on any basis, and, hence, no valid claim for 
service connection.  See, e,g., Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinksi, 2 Vet. App 141, 
144 (1992).

The Board has considered the veteran's assertions advance in 
connection with the appeal.  However, as indicated above, 
this claim turns on the medical matter of diagnosis of 
current disability (and, if shown, medical etiology)-matters 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for disability claimed as hypoglycemia, as due to herbicides 
(Agent Orange) exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for disability claimed as hypoglycemia, as 
due to herbicides (Agent Orange) exposure, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


